Exhibit 10.4

SUBORDINATION AND INTER-CREDITOR AGREEMENT
 
This Subordination and Inter-Creditor Agreement ("Agreement") is entered into as
of the 17th day of April, 2008, between PNC BANK, NATIONAL ASSOCIATION, as Agent
for Lenders ("PNC"), 70 East 55th Street, New York, NY 10022, and SIGMA
OPPORTUNITY FUND, LLC ("Sigma"), maintaining an address at 800 Third Avenue, NY,
NY 10022 and SIGMA BERLINER, LLC, maintaining an address at 800 Third Avenue,
NY, NY 10022 ("Sigma LLC"), and OPERIS PARTNERS I LLC, maintaining an address at
3511 Silverside Road, Suite 105, Wilmington, Delaware 19810 ("Operis"), and,
PACIFIC ASSET PARTNERS, maintaining an address at 222 Kearney Street, Suite 410,
San Francisco, California 94108 ("Pacific," and together with Sigma, Sigma LLC
and Operis, the "Subordinate Investors").
 
WHEREAS, the Subordinate Investors maintain a security interest in certain
assets (the "Sigma Collateral") of Berliner Communications, Inc., f/k/a Novo
Networks, Inc. and BCI Communications, Inc. (collectively, the "Obligor"), as
security for those obligations and indebtedness of Obligor to the Subordinate
Investors (the "Sigma Financing"), under and pursuant to certain convertible
promissory notes and warrants, and other documents and agreements between
Obligor and the Subordinate Investors (the "Sigma Documents"). A listing of such
documents and agreements, and amendments thereto, are set forth on Schedule A
attached hereto, copies of which have been previously delivered to PNC.
 
WHEREAS, the Subordinate Investors have filed UCC-l financing statements (the
"Sigma Financing Statements"), in order to perfect their security interests in
the Sigma Collateral;
 
WHEREAS, PNC, as Agent for certain other Lenders, is creating a credit facility
(the "PNC Financing") to BCI Communication, Inc. (“Borrower”), and guaranteed by
Berliner Communications, Inc. (“Guarantor”), evidenced by a promissory note,
guaranty and other documents between Obligor, PNC and the other Lenders, as the
same may hereafter be amended and modified (collectively, the ''PNC Documents"),
and secured by a security interest from Obligor to PNC in substantially all of
Obligor's assets, including, but not limited to, Obligor's present and future
accounts receivable, contract rights, inventory, machinery, equipment, general
intangibles and all forms of proceeds, products and replacements thereof
(collectively, the "PNC Collateral");
 
WHEREAS, the PNC Financing shall include all amounts due to PNC by Obligor under
the PNC Documents, together with any additional financing PNC, as Agent for the
Lenders, may provide to Obligor, up to the sum of $15,000,000.00 in the
aggregate, or such higher amount as the parties may subsequently agree to in
writing signed by PNC and Obligor, subject to prior written consent of the
Subordinate Investors;
 
WHEREAS, PNC has filed, and may in the future file, UCC-l and other financing
statements (the "PNC Financing Statements"), in order to perfect its security
interests in the PNC Collateral; and
 
WHEREAS, the Subordinate Investors have agreed to subordinate their security
interests in the Sigma Collateral, and to subordinate the Sigma Financing
Statements and to subordinate the Sigma Financing (inclusive of all additional
financing from the Subordinate Investors) up to $15,000,000 in the aggregate, to
the security interests of PNC in the PNC Collateral and to the PNC Financing
Statements and to the PNC Financing, in accordance with the terms herein.
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the undersigned parties, intending to be legally and mutually
bound by the terms hereof, agree as follows:
 
1. The foregoing recital paragraphs are incorporated herein by reference and
agreed to by the PNC and the Subordinate Investors herein as if fully set forth.
 
2. The Subordinate Investors agree that until such time as all amounts owing to
PNC on the PNC Financing are paid in full in accordance with the PNC Documents,
and PNC terminates the PNC Financing Statements (which PNC agrees to do promptly
after payment in full of the PNC Financing), the security interests maintained
by the Subordinate Investors in the Sigma Collateral and the Sigma Financing
Statements and the Sigma Financing, shall at all times be subordinate and junior
in interest, priority, and in every other respect to the security interests
maintained by PNC in the PNC Collateral and to the PNC Financing Statements and
to the PNC Financing.
 
3. The Subordinate Investors further agree that, subject to the exceptions set
forth in the next sentence and in Section 5, at any time when the PNC Financing
is outstanding, the Subordinate Investors shall not be entitled to receive any
proceeds from, or on account of the PNC Collateral or the Sigma Collateral or
any other payments of any nature from Obligor except for director fees or other
administrative fees or expenses expressly permitted by the Sigma Financing
documents, including any sums due and payable by virtue of a bankruptcy,
receivership, insolvency or similar proceeding(s) of Obligor. Notwithstanding
the foregoing, the Subordinate Investors shall be entitled to receive, provided
that Obligor is not then in default on the PNC Financing, (a) regular quarterly
payments from Obligor (including a payment of principal upon maturity so long as
(i) the aggregate amount of such principal payment upon maturity does not exceed
$6,000,000, and (ii) at the time of such repayment the Borrower has a minimum
Undrawn Availability of at least $2,000,000 for the period commencing seven (7)
days prior to making such repayment through and including the date of such
repayment after giving effect to such repayment), as and when due by Obligor to
the Subordinate Investors under the Sigma Financing and Sigma Documents, and (b)
liquidated damages payments upon the occurrence of a Registration Event (as
defined in the Sigma Documents) so long as the total amount of any such
liquidated damages payment does not exceed $120,000 during any calendar month
and the total amount of all such liquidated damages payments does not exceed
$720,000 at any time. Subject to the foregoing exceptions, and in all events
when Obligor is in default of the PNC Financing, in the event the Subordinate
Investors should receive any type of payment from the Obligor or proceeds from
the PNC Collateral or Sigma Collateral from any source on account of the Sigma
Financing, at any time when the PNC Financing is outstanding, the Subordinate
Investors agree to turn over all such payments and proceeds to PNC within two
(2) business days of the receipt thereof by the Subordinate Investors. Proceeds
as used herein shall mean all proceeds of the PNC Collateral and Sigma
Collateral, including payments, collections, sale proceeds and other proceeds
however generated or realized from the PNC Collateral and Sigma Collateral.
Except as specifically set forth in this paragraph, all proceeds of the PNC
Collateral and Sigma Collateral received by the Subordinate Investors, at any
time when the PNC Financing is outstanding, shall be segregated by the
Subordinate Investors, who shall hold same in trust for PNC pending turnover of
such proceeds to PNC. Notwithstanding anything in this Agreement to the
contrary, nothing herein shall preclude the Subordinate Investors from
converting amounts owing to them pursuant to the Sigma Financing into equity of
Obligor.
 
4. PNC and the Subordinate Investors agree to provide each other with written
notice of default by Obligor on the PNC Financing and/or Sigma Financing (each a
“Notice of Default”). Any notices required or which may be given under this
Agreement shall be in writing and deemed received one day after mailing by
overnight mail to the intended recipient at the address for such recipient first
set forth above, and if to Sigma, to the attention of Thom Waye, and if to Sigma
LLC to the attention of Thom Waye, and if to Operis, to the attention of Lior
Averni, and if to Pacific, to the attention of Robert M. Safford and if to PNC,
to the attention of John Trott.
 
5. The Subordinate Investors agree that until such time as the PNC Financing is
fully paid in accordance with the PNC Documents, and PNC terminates the PNC
Financing Statements (which PNC agrees to do promptly after the PNC Financing is
fully repaid), the Subordinate Investors will not take any action, whether by
legal process or otherwise, with respect to the PNC Collateral or Sigma
Collateral at any time unless (a) a Notice of Default has been delivered by the
Subordinate Investors to PNC, and (b) it is beyond one hundred eighty (180) days
from the delivery of the Notice of Default.
 
2

--------------------------------------------------------------------------------


 
6. The Subordinate Investors agree that their subordination and other agreements
herein shall be effective upon their execution hereof, without PNC being
required to advance any sums to Obligor on the PNC Financing or take any other
actions, and irrespective of whether or not PNC has perfected its security
interests in the PNC Collateral.
 
7. In the event the security interests of the Subordinate Investors in the Sigma
Collateral are deemed prior to the liens, claims or interests of any other
creditor or claimant of Obligor, such priority shall not in any manner modify
the subordination and agreements of the Subordinate Investors herein, or elevate
their position as to PNC, including, but not limited to, the agreed lien and
other subordinations of the Subordinate Investors herein to the liens and
interests of PNC as set forth herein.
 
8. In the event of a bankruptcy proceeding, receivership or any similar or other
proceeding of or against Obligor, or in the event of any proceeding which seeks
to challenge in any manner the PNC Financing, or the security interests of PNC
in the PNC Collateral, or the PNC Collateral, or the PNC Financing Statements,
or other proceedings which might in any manner jeopardize or adversely affect
PNC's rights and interests as to the Obligor and/or in the PNC Collateral and/or
Financing, this Agreement shall remain in full force and effect and shall be
automatically re-instated, in full force and effect, in the event anyone or any
entity should seek to recover from PNC or challenge, or otherwise assert
interests adverse to PNC, in or with respect to any of the PNC Collateral or as
to the PNC Financing or as to the PNC Financing Statements, including, but not
limited to, proceedings seeking to recover any of the proceeds of the PNC
Collateral or payments made or recovered by PNC on the PNC Financing and/or PNC
Collateral, and otherwise, all irrespective of whether the PNC Financing has
been previously satisfied and/or the PNC Financing Statements terminated.
 
9. This Agreement shall remain in full force and effect until such time as the
PNC Financing is fully satisfied, and PNC terminates the PNC Financing
Statements. This Agreement shall be automatically re-instated in full force and
effect as set forth in paragraph eight (8) above.
 
10. With respect to the subject matter of this Agreement, there are no other
agreements between the parties, oral or written, other than as specifically set
forth herein. This Agreement cannot be modified in any respect except pursuant
to a written agreement executed by authorized representatives of PNC and the
Subordinate Investors. This Agreement shall be governed by the laws of New
Jersey and subject to the jurisdiction of the Federal and State courts of that
State.
 
11. The Obligor and the Subordinate Investors agree to place a legend on all
documents evidencing the Sigma Financing specifying that the Sigma Financing is
subject to the terms and conditions of this Agreement and to make proper
notations in their respective books, records or other statements which evidence
or record any Sigma Financing, specifically indicating that the Sigma Financing
is subject to this Agreement.
 
12. All capitalized terms not specifically defined herein shall have the meaning
ascribe therein in the PNC Documents.
 
13. THE PARTIES HEREIN KNOWINGLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTES ARISING UNDER THIS AGREEMENT, OR
AS OTHERWISE MAY ARISE BETWEEN THE PARTIES HERETO, AND FURTHER AGREE THAT EITHER
PARTY MAY INTRODUCE THIS WAIVER INTO THE RECORD OF ANY COURT, OR IN ANY OTHER
PROCEEDING, AS EVIDENCE OF THE OTHER PARTY'S KNOWING AND VOLUNTARY WAIVER OF ANY
RIGHT IT MAY OTHERWISE HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTES
ARISING HEREUNDER, OR AS MAY OTHERWISE ARISE BETWEEN THE PARTIES HERETO.
 
3

--------------------------------------------------------------------------------


 
14. This Agreement may be executed in any number of counterparts, each of which
will, for all purposes, be deemed an original, and all of which are identical.
 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first set forth above.
 
ATTEST: 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
 
as Agent for Lenders
 
 
 
 
 
 
 
 
    
              
 
BY:
             
Name:
 
 
Name:
 
Title:
 
 
Title:
 



WITNESS:
 
SIGMA OPPORTUNITY FUND, LLC,
 
 
 
By its Managing Member,
 
 
 
SIGMA CAPITAL ADVISORS, LLC
 
 
 
 
    
              
 
BY:
             
Name:
 
 
Name:
THOM WAYE
Title:
 
 
Title:
Manager

 
WITNESS: 
 
SIGMA BERLINER, LLC,
 
 
 
a Delaware limited liability company
 
 
 
By its Managing Member,
 
 
 
SIGMA CAPITAL ADVISORS, LLC
 
 
 
 
 
 
 
 
    
              
 
BY:
             
Name:
 
 
Name:
THOM WAYE
Title:
 
 
Title:
Manager

 
4

--------------------------------------------------------------------------------


 
WITNESS:
 
OPERIS PARTNERS I LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
    
              
 
BY:
             
Name:
 
 
Name:
LIOR AVNERI
Title:
 
 
Title:
Managing Member



WITNESS:
 
PACIFIC ASSET PARTNERS,
 
 
 
A California Limited Partnership
 
 
 
 
 
 
 
 
    
              
 
BY:
             
Name:
 
 
Name:
ROBERT M. STAFFORD
Title:
 
 
Title:
General Partner

 
BERLINER COMMUNICATIONS, INC. AND BCI COMMUNICATIONS, INC. ACKNOWLEDGE AND
CONSENT TO THE TERMS OF THE AGREEMENT SET FORTH ABOVE.
 
ATTEST:
 
BERLINER COMMUNICATIONS, INC.
 
 
 
f/k/a Novo Networks, Inc.
 
 
 
 
 
 
 
 
    
              
 
BY:
             
Name:
NICHOLAS DAY 
 
Name:
RICHARD BERLINER
Title:
General Counsel & Secretary 
 
Title:
Chief Executive Officer & President

 
ATTEST:
 
BCI COMMUNICATIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
    
              
 
BY:
             
Name:
NICHOLAS DAY 
 
Name:
RICHARD BERLINER
Title:
General Counsel & Secretary 
 
Title:
Chief Executive Officer & President

 
5

--------------------------------------------------------------------------------


 


Schedule A
to
Subordination and Inter-Creditor Agreement


Documents From December 29, 2006 Closing:



 
1.
Note Purchase Agreement, dated December 29, 2006 by and between Berliner
Communications, Inc. (“Berliner”) and Sigma Opportunity Fund, LLC (“Sigma”).

 
2.
7% Senior Subordinated Secured Convertible Note Due 2008, dated December 29,
2006, with a principal amount of $3,000,000 in favor of Sigma.

 
3.
Common Stock Purchase Warrant, dated December 29, 2006, for 1,500,000 shares of
common stock of Berliner for Sigma.

 
4.
Common Stock Purchase Warrant, dated December 29, 2006, for 150,000 shares of
common stock of Berliner for Sigma Capital Advisors, LLC (“Sigma Advisors”).

 
5.
Advisory Services Agreement, dated December 29, 2006, between Berliner and Sigma
Advisors.

 
6.
Security Agreement, dated December 29, 2006, from Berliner and BCI
Communications, Inc. to Sigma.

 
7.
Letter of Disclosure, dated December 29, 2006, from Sigma to Berliner.

 
8.
Guaranty, dated December 29, 2006, from BCI Communications, Inc. (“BCI”) to
Sigma.

 
9.
Subordination and Inter-Creditor Agreement, dated December 29, 2006, between
Presidential Financial Corporation of Delaware Valley and Sigma.



Documents from February 2, 2007 Closing:



 
10.
Joinder Agreement to Note Purchase Agreement, dated February 2, 2007 by and
between Berliner and Pacific Asset Partners (“Pacific”).

 
11.
7% Senior Subordinated Secured Convertible Note Due 2008, dated February 2,
2007, with a principal amount of $1,000,000 in favor of Pacific.

 
12.
Common Stock Purchase Warrant, dated February 2, 2007, for 500,000 shares of
common stock of Berliner for Pacific. This warrant was exercised in February
2008.

 
13.
Letter of Disclosure, dated February 2, 2007, from Pacific to Berliner.

 
14.
Joinder Agreement to Note Purchase Agreement, dated February 2, 2007 by and
between Berliner and Operis Partners I LLC (“Operis”).

 
15.
7% Senior Subordinated Secured Convertible Note Due 2008, dated February 2,
2007, with a principal amount of $500,000 in favor of Operis.

 
16.
Common Stock Purchase Warrant, dated February 2, 2007, for 250,000 shares of
common stock of Berliner for Operis. This warrant was exercised in March 2008.

 
17.
Letter of Disclosure, dated February 2, 2007, from Operis to Berliner.




--------------------------------------------------------------------------------


 
Documents from February 15, 2007 Closing:
 

 
18.
Joinder Agreement to Note Purchase Agreement, dated February 15, 2007 by and
between Berliner and Sigma Berliner.

 
19.
7% Senior Subordinated Secured Convertible Note Due 2008, dated February 15,
2007, with a principal amount of $1,500,000 in favor of Sigma Berliner.

 
20.
Common Stock Purchase Warrant, dated February 15, 2007, for 750,000 shares of
common stock of Berliner for Sigma Berliner.

 
21.
Common Stock Purchase Warrant, dated February 15, 2007, for 25,000 shares of
common stock of Berliner for Sigma Advisors.

 
22.
Letter of Disclosure, dated February 15, 2007, from Sigma Berliner to Berliner.



Waiver and Amendments
 

 
23.
Waiver Letter, dated May 14, 2007 from Sigma and Sigma Berliner to Berliner.

 
24.
Amendment and Waiver Agreement, dated September 27, 2007 among Berliner, Sigma,
Sigma Berliner, Pacific and Operis.




--------------------------------------------------------------------------------

